Citation Nr: 0810281	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-44 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.  

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected fracture residuals of the right 
great toe.  

4.  Entitlement to an increased (compensable) disability 
rating for mallet deformity of the left fifth toe. 

5.  Entitlement to service connection for a right knee 
condition.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
   

ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 until 
January 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2004, June 2004 and September 
2004 decisions of the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas (the RO).   

Procedural history

In an August 1991 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
hemorrhoids.  A noncompensable disability rating was 
assigned.  

Also in the August 1991 rating decision, the veteran's claim 
of entitlement to service connection for hypertension was 
denied.  The veteran did not appeal.  His request to reopen 
the previously denied claim was denied in March 1994.  Again, 
the veteran did not appeal.    

In September 2003, the RO received the veteran's claim of 
entitlement to service connection for a condition of the 
right great toe and the left fifth toe, as well as his claim 
of entitlement to an increased disability rating for the 
service-connected hermorrhoids.  The April 2004 rating 
decision granted the veteran service connection for a right 
great toe disability and a left fifth toe disability.  
Noncompensable disability ratings were assigned for each 
disability.  
The April 2004 rating decision continued the noncompensable 
disability rating for the veteran's service-connected 
hemorrhoids.  

The veteran disagreed with disability ratings assigned in the 
April 2004 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in December 2004.  

In May 2004,  the veteran submitted a request to reopen his 
previously denied claim of entitlement to service connection 
for hypertension and also claimed entitlement to service 
connection for a right knee condition.  In June 2004 and 
September 2004 decisions, the RO denied those claims.  The 
veteran disagreed.  He perfected an appeal as to both issues 
in October 2005.        

In January 2008, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Remanded issues

The issues of entitlement to increased disability ratings for 
fracture residuals of the right great toe and for mallet 
deformity of the left fifth toe and entitlement to service 
connection for a right knee condition are addressed in the 
REMAND portion of this decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.



Issues not on appeal

In a July 2005 rating decision, the RO denied the veteran's 
claim of entitlement to service connection of post-traumatic 
stress disorder (PTSD) and service connection of a 
psychiatric disorder other than PTSD.  To the Board's 
knowledge, the veteran did not file a notice of disagreement 
as to these denials.  The matters are not in  appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
 

FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected hemorrhoids are manifested by 
discomfort and complaints of occasional rectal bleeding; 
there is no objective medical evidence of external or 
internal hemorrhoids, persistent bleeding, anemia related to 
hemorrhoids, and/or anal fissures.

2.  An unappealed March 1994  VA rating decision denied the 
veteran's claim of entitlement to service connection for 
hypertension.  

3.  The evidence submitted by the veteran since March 1994 
does not separately or when considered with all the other 
evidence of record, raise a reasonable probability of 
substantiating the claim.    




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected hemorrhoids are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

2.  The March 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection of hypertension is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected hemorrhoids.  He is also seeking service 
connection for hypertension.  The remaining three issues on 
appeal  are being remanded. 

The Board will first discuss certain preliminary matters. The 
issues on appeal will then be analyzed and a decision 
rendered.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of these claims in a letter dated 
December 1, 2003 and June 18, 2004.  These letters advised 
the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in these letters that 
VA would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letters specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA can request them from the person or agency 
that has them.  

Further, with respect to the veteran's new and material 
evidence claim, the June 2004 letter advised the veteran of 
the need to submit new and material evidence.  The Board is 
mindful of the enhanced notice contemplated by the United 
States Court of Appeals for Veterans Claims (the Court) in 
its holding in Kent v. Nicholson, 20 Vet.App. 1 (2006).   In 
the June 2004 letter the veteran was provided with the 
definition of new and material evidence and was specifically 
advised that additionally evidence would be required which 
related to the findings of the August 1991 rating decision.  
Additionally, in a March 1994 letter the veteran was provided 
with specific notice that evidence of an in-service or 
presumptive period incurrence of hypertension would be 
required.  Notice as contemplated by the Court in Kent has 
therefore been supplied to the veteran for the claimed 
condition.  

The Board notes that the veteran clearly has actual knowledge 
of what is required to establish a claim of entitlement to 
hypertension.  He has submitted his National Guard medical 
records and a May 2005 statement indicating his belief that 
his service medical records should show in-service treatment 
for hypertension.  In addition, his January 2008 hearing 
testimony makes it clear that he is aware of the evidence 
required to establish service connection.  See the January 
17, 2008 hearing transcript, pages 14 et seq.      

In the December 2003 and June 2004 letters the veteran was 
specifically notified  to send or describe any additional 
evidence which he thought would support his claim.  See the 
June 18, 2004 VCAA letter, page 2; see also the December 2003 
VCAA letter, pages 2-3.   These requests comply with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, element (1), veteran status, is not at issue as 
to either claim.  With respect to elements (4) degree of 
disability and element (5), effective date, the veteran 
received specific notice as to both elements in a March 2006 
VCAA letter.  See the March 2006 VCAA letter, pages 1-2.  

Regarding the increased rating claim, (2) and (3) veteran 
status, current existence of a disability, and relationship 
are not at issue.   As for the new and material evidence 
claim, the veteran received adequate notice as to both 
elements in the VCAA notice letters discussed above. 

In regards to the increased rating claim, the Board has also 
considered the Court's recent decision in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008) which 
held that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, slip op. at 5-6. 

The Board finds that the both the December 2003 and the March 
2006 letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, in the March 
2006 letter the RO and invited evidence that would 
demonstrate limitations in the veteran's daily life and work 
and advised the veteran as to the use of diagnostic codes.  
See the March 20, 2006 VCAA letter, page 1.  

The Board notes that the March 2006 VCAA notice did not 
contain notice of the specific schedular criteria.  However, 
it is apparent from the record that the veteran had actual 
notice of the applicable criteria.  Specifically, the 
applicable rating criteria for the claimed condition was 
specifically set out in the December 2004 SOC.  The veteran 
has had nearly four years since the receipt of that notice to 
submit additional evidence responsive to the criteria.   
Additionally, the August 2007 VA examination report makes it 
clear that the veteran was asked to provide information 
concerning the impact on his life and work as represented by 
his service-connected disabilities.  Finally, the veteran's 
January 2008 hearing testimony makes it clear that he is 
aware of the schedular criteria.  See the January 17, 2008 
hearing transcript, pages 9 et seq.
 
Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  To the extent that there was inadequate VCAA notice 
prior to the initial adjudication of the veteran's claims, 
such has been cured as described above and preceded the 
September 2007 readjudication of the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim]. 

The veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Regarding the veteran's new and material evidence claim, As 
alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

Regarding the veteran's increased rating claim, the Board 
finds that reasonable efforts have been made to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  
In particular, the RO has obtained the veteran's service 
medical records, National Guard medical records and his VA 
treatment records.  The veteran has identified no other 
relevant medical treatment.  He was provided with a VA 
compensation and pension (C&P) examination in December 2003 
and again in August 2007.  

The Board acknowledges that at the veteran's August 2007 VA 
compensation and examination he indicated that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  Although the duty to assist normally requires the 
Board to obtain such records, [see Murinscak, infra], as the 
veteran's claims have not been reopened, this duty has not 
attached.  

Moreover, and crucially, the veteran has not suggested that 
the SSA records would contain any information which would 
serve to reopen his claims or which would relate to his claim 
of entitlement to an increased disability rating for his 
hemorrhoid condition.  The record does not disclose that the 
veteran's hemorrhoid condition is in any way productive of 
employment disability such that it would be considered as 
part of his SSA disability claim.  See Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal].      

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As was discussed in the Introduction, 
the veteran testified at a personal hearing in January 2008.  

Accordingly, the Board will move on to a decision on the 
merits.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.  

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.   See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The RO has rated the veteran's disability under Diagnostic 
Code 7336, which is obviously applicable in the instant case 
because it pertains specifically to the disability at issue 
(hemorrhoids) and because it provides specific guidance as to 
how symptoms of this disability are to be evaluated.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
veteran has not requested that another primary diagnostic 
code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7336.

Specific rating criteria

A noncompensable rating is assigned for hemorrhoids which are 
mild or moderate.  A 10 percent rating is assigned for 
hemorrhoids, external or internal, large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned for 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures.  See 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

The veteran's hemorrhoids are currently rated noncompensably 
disabling, which is congruent with mild or moderate 
hemorrhoids.  The word "moderate" is not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2007).  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988), 871.  

As has been discussed above, where the evidence shows 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent disability rating will be assigned.  

The veteran was thoroughly examined in August 2007.  The 
veteran indicated that his hemorrhoids bothered him only 
occasionally, during flare-ups.  Physical examination was 
essentially normal.  Only an old hemorrhoid (floppy skin tag) 
was identified externally, and no hemorrhoids were identified 
internally.   

The August 2007 VA examination report is congruent with the 
findings contained in a December 2003 VA examination report.  
Only external skin tags were identified; these were 
specifically described as non-thrombosed, without acute 
tenderness or bleeding.

With respect to frequency of recurrences, the veteran 
testified that flare-ups occurred 3-4 times per year.  See 
the January 2008 hearing transcript, page 13.
The Board finds that 3-4 times yearly, or once every 3-4 
months, is infrequent.

Moreover, there is in fact no objective evidence of such 
flare-ups.  The  Board observes that VA outpatient treatment 
records refer to complaints of hemorrhoids but no significant 
findings.  See a November 7, 2006 report: "Hemorrhoids since 
1979 per pt., no blood in stools now."  Indeed, during the 
December 2003 VA examination, the veteran denied any rectal 
bleeding or thrombosis during the preceding year, and 
indicated that he used hemorrhoid ointment 1 to 2 times per 
year.

The veteran testified that he could not go to a VA medical 
facility for treatment of hemorrhoids because of lack of 
transportation.  See the hearing transcript, page 10.  
However, there are of record many pages of VA outpatient 
treatment records documenting treatment for other 
disabilities.  It therefore does not appear that the veteran 
lacks the wherewithal to get to VA medical facilities for 
treatment of various medical problems.  Based on the record 
as a whole, the Board finds that the veteran's statements as 
to the severity of his hemorrhoids are outweighed by the 
largely negative medical evidence. 

The Board does not doubt that the veteran experiences 
discomfort with respect to his service-connected disability.  
However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  Such 
symptomatology is contemplated in the noncompensable 
disability rating assigned for "moderate" hemorrhoids".

In short, a preponderance of the evidence does not show 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 10 percent disability rating will not be assigned.

To warrant a 20 percent disability rating under Diagnostic 
Code 7336, the competent medical evidence must demonstrate 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  The first two criteria are 
conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met].  The third criteria is disjunctive.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  

There is no evidence of anal fissures to warrant a 20 percent 
disability rating under Diagnostic Code 7336.  The August 
2007 and the December 2003 VA examinations contained specific 
findings that there were no fissures.  No fissures are noted 
in the veteran's ongoing VA treatment records, to include in 
the November 2006 rectal examination.  

In addition, there is no evidence of persistent bleeding with 
secondary anemia.  Bleeding was not demonstrated upon 
physical examinations in December 2003, November 2006 or 
August 2007.  Indeed, there was no indication of external or 
internal hemorrhoids during any of these examinations.  
Additionally, bleeding has been specifically denied by the 
veteran on VA treatment.  See, e.g., a March 2004 VA 
treatment record.   

Concerning anemia, the veteran has been diagnosed with 
anemia.  However, the August 2007 VA examiner specifically 
found that such was not due to hemorrhoids.  Additionally, 
June 2007 VA treatment records indicated that the veteran's 
anemia, although of unknown origin, may have been due to his 
severe gingivitis.  In any event, the medical evidence of 
record clearly demonstrates that veteran's hemorrhoids are 
not productive of secondary anemia.  The criteria for 
entitlement to a 20 percent disability rating thus have not 
been met or approximated.  

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the applicable schedular criteria.  

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. (Nov. 19, 
2007), the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As was noted in the Introduction above, the veteran's claim 
for an increased disability rating for his service-connected 
hemorrhoids was filed in September 2003.  Therefore, the 
relevant time period under consideration is from September 
2002 to the present.

The veteran's service-connected hemorrhoids had been rated 
noncompensably disabling from since the date of service 
connection, June 12, 1991.   The question to be answered by 
the Board, then, is whether any different ratings should be 
assigned for any period from September 2002 to the present. 

As discussed above, after a careful review of the record, the 
Board can find no evidence to support a finding that the 
veteran's hemorrhoids were more severe than the currently 
assigned noncompensable rating during the appeal period.  The 
two VA examination reports in 2003 and 2007, discussed above, 
demonstrate no significant differences in pathology or 
functional limitations.  The evidence further indicates that 
prior to the December 2003 VA examination, the existence of 
the excess and irreducible tissue was not documented in the 
record.  

Accordingly, there is no basis for awarding a 10 percent or 
higher rating at any time.

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
The RO specifically considered referral for an extraschedular 
evaluation in the December 2004 Statement of the Case (SOC). 
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Board has been unable to identify an exceptional or 
unusual disability picture. The record does not show that the 
veteran has required frequent hospitalizations for his 
hemorrhoids.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability recently. 
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Although 
the veteran has a sporadic work history, the evidence 
indicates that such is due mainly to psychiatric problems and 
alcohol abuse; hemorrhoids are not mentioned as a factor.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture (the medical evidence 
of record, described above, indicates that the hemorrhoids 
are essentially asymptomatic), or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons set out above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for his 
service-connected hemorrhoids.  The benefits sought on appeal 
are denied.  



2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for hypertension.

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

For certain chronic disorders, including hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.   See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

In a March 1994 rating decision, the RO denied the veteran's 
claim of entitlement to service connection of hypertension.  
The veteran did not appeal the March 1994 decision.  Thus, 
the RO's decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).  The veteran now seeks to 
reopen his claim.

At the time of the March 1994 RO denial, the evidence of 
record included veteran's service medical records and VA 
outpatient treatment records.  This evidence did not include 
any diagnosis of hypertension in service or within the one 
year presumptive period after service.  Nor did the record 
include evidence indicating a relationship between the 
veteran's service and his hypertension.  [Hickson elements 
(2) and (3).]  

The evidence of record added to the record since the March 
1994 rating decision consists of the veteran's current VA 
treatment records, his National Guard service medical records 
and the veteran's personal testimony.  The question before 
the Board is whether the additional evidence raises "a 
reasonable possibility of substantiating the claim."  After 
review of the evidence, the Board concludes that it is clear 
that it does not.

The newly submitted VA treatment records merely demonstrate 
that the veteran's hypertension continues to exist.  Such 
evidence is not new and material, since the existence of the 
condition was known in March 1994.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

Furthermore, there has been added to the record no competent 
medical evidence of a nexus between an in-service injury and 
the current condition. The current treatment records contain 
no such opinion.  

With respect to the National Guard records, these records 
also do not establish that the veteran was diagnosed with 
hypertension during service or the presumptive period.  
Specifically, the records contain no reference to 
hypertension.  The veteran's National Guard service records 
include the January 1981 certificate of acceptance which 
documented no outstanding health concerns.  Accordingly, 
these records are not new and material evidence.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

To the extent that the veteran has once again opined that 
there is a connection between his military service and 
hypertension, such is duplicative of his contentions in 1994.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

To the extent that an April 2007 VA treatment record 
indicates that the veteran's hypertension had its onset in 
1979 [i.e., during service], the reference appears to be a 
bare transcription of the veteran's own assertions.  Such is 
entitled to no more consideration than the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).
 
Thus, new and material evidence has not been received, and 
the veteran's attempt to reopen the claim fails.  In the 
absence of such evidence, the veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].  The benefits sought on appeal remain denied.


ORDER

Entitlement to an increased disability rating for service-
connected hemorrhoids is denied.  

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection of 
hypertension is not reopened.  The benefit sought on appeal 
remains denied.  


REMAND

The veteran is also seeking entitlement to increased 
disability ratings for his service-connected for fracture 
residuals of the right great toe and mallet deformity of the 
left fifth toe, as well as entitlement to service connection 
for a right knee disability.  For the reasons set out 
immediately below, the Board has determined that additional 
development is required.  

At the time of the veteran's August 2007 VA examination he 
indicated that he was in receipt of Social Security 
Administration (SSA) Disability compensation, due in part to 
his musculoskeletal complaints.  The veteran's SSA records 
are not of record.  Efforts should be made to obtain the 
veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight to 
such evidence]; see also 38 C.F.R. § 3.159(c)(2) (2003) [VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency].

With respect to the right knee condition.  The veteran's 
December 1977 entrance examination indicates that the veteran 
had previously been rejected for armed forces service due to 
a knee condition.  Since the history of the knee condition 
was noted upon enlistment examination, the presumption of 
soundness does not apply.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may still be granted based on aggravation 
during service of that disorder.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The veteran's 
service medical records show several instances of treatment 
for right knee complaints during service.  Therefore, the 
question before the Board is whether the right knee condition 
was aggravated beyond its normal progression during service.  

The current record is unclear as to whether or not the 
veteran suffers from a current right knee disability which is 
related to his pre-service history of knee injury.  
An April 2007 VA treatment record indicates that the veteran 
sought treatment for bilateral knee pain, worse on the right 
side.  No clinical explanation of the pain was offered.

To date, the veteran has not been afforded a VA compensation 
and pension examination which included review of his right 
knee.  For these reasons, the Board has determined that a 
medical opinion is necessary in order to make a decision on 
this claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].



Accordingly, the case is REMANDED for the following actions:

1.  VBA should attempt to obtain copies of 
SSA disability determination records, 
including copies of all medical records 
relied upon in reaching that 
determination.  All efforts in this regard 
should be documented in the claims folder.

2.  VBA must arrange for examination of 
the veteran and a review of the veteran's 
claims folder by an appropriately 
credentialed medical professional.  After 
examination, the examiner should provide 
an opinion as to whether or not the 
veteran has any diagnosed disability of 
the right knee which is related to his 
military service.  The examiner should 
also offer an opinion as to whether or not 
any such current knee disability pre-
existed service and if so was it 
aggravated beyond the course of its normal 
progression due to service.  A copy of the 
examination report and resulting opinion 
should be associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.   Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


